      Case 1:18-cv-03202-GBD-SDA Document 204 Filed 06/04/20 Page 1 of 2

                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                            June 4, 2020
Via ECF
The Honorable Stewart D. Aaron, U.S.M.J.
United States District Court, S.D.N.Y.
500 Pearl Street
New York, NY 10007

               Re:     Mogollan, et al. v. La Abundancia Bakery & Restaurant Inc., et al.
                       Case No. 18 CV 3202 (GBD) (SDA)

Dear Judge Aaron:

        We represent Plaintiffs and Opt-in Plaintiffs in the above-referenced matter. This letter is
respectfully submitted in response to Defendants letter-motion for Local Rule 37.2 Discovery
Conference and Sanctions, filed on June 1, 2020 (Dkt. No. 203). Plaintiffs’ oppose and reject Mr.
Sanchez’s characterization of Mr. Lee’s conduct as disruptive and dilatory behavior and cross
move for sanctions and costs or any other available remedy.

        As a preliminary matter, at this time the parties do not have an opportunity to review the
transcript. Plaintiffs are awaiting the copy of the deposition transcript, which as mentioned in
Defendants’ letter, should be available by June 10th, at which point we shall be able to respond
more thoroughly to the allegations in Defendants’ letter.

       The standard for sanctions under Rule 30(d)(2) is that the party being sanctioned must have
performed conduct that “impedes, delays, or frustrates the fair examination of the deponent.” See
Edwards v. Wilkie, 2019 U.S. Dist. LEXIS 197115, at *5 (S.D.N.Y. Nov. 12, 2019). Throughout
the deposition, Mr. Lee’s objections did not impede, delay or frustrate the deposition as they were
a necessary and reasonable response in view of Defendants' counsel's improper questions and
conduct. Even if, assuming for arguments sake, that Mr. Lee’s actions were inappropriate, the
purported misconduct would not reach a level where sanctions are warranted. The record will
speak for itself.

                               *                 *           *

       Plaintiffs also intend to cross-move for sanctions against Defendants under Rule 37(b)(2)
and the Courts inherent powers to impose sanctions.

       Rule 37(b)(2) authorizes sanctions against a party that fails to comply with a discovery
order and applies to Defendants’ failure to produce “documents for all non-exempt employees of
Defendants after April 12, 2012, across all of Defendants La Abundancia locations: payroll
      Case 1:18-cv-03202-GBD-SDA Document 204 Filed 06/04/20 Page 2 of 2



records, time records, wage-and-hour notices, wage statements, tip credit notices and tip records.”
See Dkt. No. 149.
        In their letter, Defendants claim that the exhibits that were the subject to objections in Mrs.
Alba Maria Mejia’s deposition contained documents that Defendants had previously produced.
However, the exhibits also included summaries, photographs and worksheets that seemed, and
later were confirmed, to have been created by Defendants in anticipation of the deposition.
Furthermore, all the exhibits consisted of documents that had been bates-stamped, which was not
the case for Defendants prior production.

        Furthermore, we request that the Court compel Defendants to provide Plaintiffs with the
exhibits used in the deposition of Mrs. Mejia, and the exhibits intended for use in the remaining
depositions, as Defendants refuse to provide Plaintiffs with those exhibits.

       Plaintiffs had requested that Defendants provide the Exhibits that were used for Mrs. Alba
Maria Mejia’s depositions. Plaintiffs have also requested that Defendants provide the Exhibits that
were anticipated to be used for the depositions of Hector De La Rosa and Nidia Perdomo, also
scheduled for that same day, May 29, 2020. Defendants have now refused to produce those
documents, all of which were previously provided to the Court Reporter, Veritext. We respectfully
request that the Court compel such production to allow Plaintiffs a complete record prior to
submitting their motions for sanctions.

       We thank the Court for its consideration.

Respectfully submitted,

/s/ C.K Lee
C.K. Lee, Esq.

cc:    All Counsel via ECF




                                                  2
